Citation Nr: 0810201	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  02-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for a herniated disc, 
status post L5-L6 left hemi-laminectomy and diskectomy, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a torn lateral 
meniscus of the right knee, postoperative, with internal 
derangement and pain secondary to osteoarthritis, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from October 2000 and August 2002 rating 
decisions of the Reno, Nevada, Department of Veterans Affairs 
(VA) Regional Office (RO).

In July 2003, the Board remanded this case for a hearing 
before a Veterans Law Judge.  In April 2004, a 
videoconference hearing was conducted before the undersigned 
Veterans Law Judge.  The appellant along with his wife 
provided sworn testimony.  In December 2004, the Board 
remanded this case for additional development to include 
obtaining medical records associated with a Social Security 
Administration (SSA) disability award, and an orthopedic 
examination of the spine.  The actions requested were 
completed:  SSA records, duplicative of VA medical records, 
were associated with the claims folder and the appellant 
underwent a VA spine examination.  The report of VA 
examination dated December 2006 provides the detailed 
information sought by the Board's December 2004 remand.

The Board notes that the issues of service connection for 
post traumatic stress disorder and entitlement to individual 
unemployability are no longer before the Board because the RO 
granted these claims in a June 2007 rating decision.

Also, the issue of an increased rating for right knee 
disability, currently rated as 20 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington D.C.


FINDINGS OF FACT

1.  Hypertension is not shown in service or within the 
initial post separation year; onset of hypertension many 
years after service has not been attributed to service or 
service-connected disability by reliable evidence.

2.  Service-connected low back disability is currently 
manifested by complaints of low back pain radiating into the 
left leg, aggravated by repetitive movement, and flare-ups 
occurring 4 times a year lasting 4 to 5 days, with objective 
findings for limitation of motion, pain on range of motion 
testing, osteoarthritis, and degenerative disc disease of the 
lumbosacral spine.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein; hypertension is not proximately due to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for a 40 percent evaluation, but no higher, 
for herniated disc, status post L5-L6 left hemi-laminectomy 
and diskectomy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5285-5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243 (as in effect September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

The Board finds that the post-adjudicatory VCAA letter sent 
to the appellant in January 2004 essentially complies with 
statutory notice requirements as outlined above.  With 
respect to all the issues on appeal, VA notified the 
appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  Also, VA 
notified the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf. 

Notice of the disability rating and effective date elements 
was provided in May 2006, also after the initial rating 
decision.

The Board acknowledges that post adjudicatory notice is error 
and presumed prejudicial to the appellant unless VA can 
demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In this case, the Board finds that there 
is no prejudice to the appellant in this timing error of the 
VCAA and Dingess/Hartman notice letters because the claims 
were subsequently readjudicated in June 2007 and VA sent the 
appellant a Supplemental Statement of the Case dated the 
same, and issued in September 2007, notifying him of the 
actions taken and evidence obtained or received.  A timing 
error can be cured by statutory compliant VCAA notification 
followed by readjudication of the claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006).

The Board is cognizant that the Dingess/Hartman notice letter 
was sent in conjunction with an award letter for diabetes 
mellitus and notice of deferred action on matters not before 
the Board.  Notwithstanding, the May 2006 Dingess/Hartman 
notice was included as a separate document labeled 
"Attachment 3 Text" and the Board finds that it clearly 
pertains broadly to any and all claims involving disability 
rating and effective date elements.  Furthermore, sworn 
testimony from the appellant's April 2004 hearing reflects 
actual knowledge of what was necessary to establish 
entitlement to the benefits sought.

Essentially, the Board concludes that the appellant has not 
been deprived of information needed to substantiate his 
claims and the very purpose of the VCAA notice has not been 
frustrated by the timing error here or the inclusion of the 
Dingess/Hartman notice in VA mailings addressing other issues 
not before the Board.  Also, the Board notes that, because 
the claim for service connection for hypertension is denied 
as discussed in the following decision, the benefit sought 
could not be awarded even had there been no timing defect; as 
such, the appellant is not prejudiced by a decision in this 
case.

Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  The Boards finds that the VCAA notice is adequate as 
the Dingess/Hartman informs the appellant that, in evaluating 
claims for increase, VA looks at the nature and symptoms of 
the condition, severity and duration of the symptoms, and 
impact on employment.  Furthermore, sworn testimony from the 
April 2004 videoconference hearing addressing these elements 
suggests actual knowledge of the criteria for increase.  The 
actual schedular criteria were provided in an August 2002 
statement of the case and a March 2004 supplemental statement 
of the case.  The fundamental fairness of the adjudication 
process is not compromised here.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA and private treatment records, letters from the 
appellant's former employer and private physician, SSA 
records, and reports of VA examinations have been associated 
with the claims folders.  Also, VA provided the appellant VA 
examinations to ascertain the severity of his service-
connected disabilities, and VA provided the appellant a 
videoconference hearing before a Veterans Law Judge.  We find 
that there is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The 'harmless error doctrine' is applicable 
when evaluating VA's compliance with the VCAA).

II.  Service Connection

Initially, the Board notes that the appellant served during 
the Vietnam era.  However, he did not engage in combat and he 
does not assert that hypertension was incurred due to combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).
Cardiovascular-renal disease, including hypertension, shall 
be considered to have been incurred in or aggravated by 
service although not otherwise established during the period 
of service if manifested to a compensable degree within one 
year following service in a period of war or following 
peacetime service on or after January 1, 1947.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

In this case, the appellant argues that he has hypertension 
due to service-connected problems.  More specifically, in 
February 2002, the appellant averred that hypertension was 
caused by chronic pain and depression from his service-
connected back and right knee disabilities.  He reiterated 
this argument in an October 2003 statement and reported that 
his private physician, Dr. L.Y., agreed with him.  At an 
April 2004 videoconference hearing, the appellant argued that 
he developed hypertension because of post traumatic stress 
disorder.  He noted that his blood pressure was okay before 
1999.  See Transcript at 33.

In weighing the appellant's statements along with the private 
and VA medical evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hypertension on both a direct and secondary 
basis.  Hypertension is not shown in service or within the 
initial post separation year; and the onset of hypertension 
many years after service has not been attributed to service 
or service-connected disability by reliable evidence.  Absent 
a relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

A review of the evidence shows, at service entrance 
examination in April 1968, blood pressure was 114/78.  
Service medical records are silent for findings of 
hypertension.  Report of separation examination dated 
November 1969 reflects blood pressure was 106/76.  The 
appellant denied any history of hypertension.  Similarly, 
there are no complaints or findings for hypertension on the 
appellant's original VA compensation application dated April 
1970, private hospital records dated March 1971, VA 
examination dated June 1971 (blood pressure of 112/79), VA 
hospital summary dated June 1973, and VA treatment notes 
dated April 1976, October 1980, and July to October 1985, 
except for a single elevated reading of 125/95 in July 1985.  
Hypertension is not shown in service or within the initial 
post separation year.

Hypertension is first documented in VA treatment records 
dated April 1999.  Subsequently dated VA and private medical 
records show hypertension and use of anti-hypertensive 
medications.  Most recently, private hospital records dated 
January 2005 from Southern Hills Hospital were received 
showing admitting diagnoses that included hypertensive renal 
disease.  An assessment noted hypertension.  Statements and 
medical records from Dr. L.Y. are associated with the claims 
folder, but they do not address the etiology for 
hypertension.  Similarly, the record contains voluminous 
psychiatric treatment notes, but these records do not address 
the etiology of hypertension.  While the appellant argues 
that hypertension is caused by service-connected problems, 
i.e. chronic pain and PTSD, a careful review of the medical 
evidence fails to disclose any reliable supporting evidence 
for his theory.  The appellant is not competent to provide a 
medical opinion as to the cause of his hypertension.  Bostain 
v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. Brown, 
10 Vet.App. 183, 196 (19997)("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge.").  Therefore, the Board finds that the 
appellant's unsupported lay assertions that service-connected 
disability caused the onset of hypertension have no probative 
value.

Absent reliable evidence establishing a link between the 
hypertension and appellant's service-connected disability, 
secondary service connection, either by causation or 
aggravation, is not warranted.  See 38 C.F.R. § 3.310(a); see 
also Allen, supra.

Accordingly, the claim is denied.

III.  Claim for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007) (staged ratings are 
appropriate when the factual findings show distinct period 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history. 38 C.F.R. § 4.1.

Factual Background

A September 1981 rating decision established service 
connection for low back disability (herniated nucleus 
pulposus, L4-5, and post operative persistent radiculopathy 
and recurrent lumbosacral strain) under diagnostic code 5293.  
The record shows that the appellant injured his back when he 
fell down stairs because his service-connected right knee 
gave-way.  He underwent back surgery in February 1981 
(laminectomy of L4-5 and excision of L4-5 disc), and again in 
August 1985 (left hemilaminectomy of L5-6, diskectomy, scar 
tissue removal).

VA outpatient treatment notes dated April 2000 reflect 
complaint of back pain aggravated by walking.  There were no 
specific complaints, only pain not controlled with Tylenol 
#3.

In May 2000, the appellant requested an increased evaluation 
for his back condition.
In June 2000, private medical records October 1999 to June 
2000 from Dr. L.Y. were received.  These records reflect 
complaints of chronic back pain.  In April 2000, it was noted 
that pain was under control on medication.

In July 2000, a private examination was conducted for VA.  
The appellant complained of constant low back pain radiating 
down his left leg, and numbness in the lower extremities with 
sitting more than 15 minutes.  He reported that his back pain 
is relieved only by sitting with feet elevated (not more than 
15 minutes) or lying down.  Range of motion was as follows:  
Flexion, 45 degrees active and 55 degrees passive; extension, 
5 degrees active and 8 degrees passive; bilateral bending, 30 
degrees active and 35 degrees passive; and bilateral turning, 
25 degrees active and 30 degrees passive.  Pain was noted 
during range of motion testing.  Clinical findings were 
negative for spasms, weakness, postural abnormalities, fixed 
deformities, atrophy, and asymmetry.  Motor strength was 
5+/5+ bilaterally; sensory examination showed normal 
dermatomal pattern to pinprick and deep touch.  Reflexes were 
2+ bilaterally in the ankles and knees; plantar response was 
downward, bilaterally.  Straight leg raising was mildly 
positive at approximately 85 degrees.   The examiner 
estimated functional limitation to 15 percent due to pain, 
fatigue, weakness or lack of endurance following repetitive 
use or during flare-ups.  X-ray showed moderate disc space 
narrowing at L4-5 level.  Low back pain secondary to 
degenerative disc disease was diagnosed.

An employer's August 2000 letter from the human resource 
coordinator to Dr. L.Y requested clarification of the 
appellant's limitations and Dr. L.Y. responded that the 
appellant was restricted from heavy lifting and standing for 
prolonged periods of time due to chronic back and right knee 
disability.  A September 2000 letter from the appellant's 
employment shows he was given a work place accommodation.  

A June 2001 letter from Dr. L.Y reflects that he treated the 
appellant for the past few years for "chronic pain as a 
result of injuries sustained while on active duty in the 
Army" and that he was unemployable in part due to his back.

In December 2001, VA outpatient treatment records dated April 
2000 to November 2001 were received.  These records show that 
the appellant reported in June 2001 chronic aching and 
throbbing back pain with occasional sharp pain down his leg, 
aggravated by standing and walking.  The right knee was 
slightly swollen and tender to palpation.  The appellant 
walked with a limp on the right.  In August 2001, the 
appellant complained of constant back pain; he was noted to 
ambulate with the assistance of a cane.  Another August 2001 
note reflects a diagnosis for failed back syndrome; the 
appellant reported that he ran out of his narcotic and that 
pain, aggravated by weight bearing, had confined him to bed.  
A late August 2001 physical therapy note shows that the 
appellant used a cane to aid mobility; the appellant had full 
weight bearing, two point gait pattern, and could move 
independently.  These records show that, in November 2001, 
the appellant requested by telephone an increased dosage of 
pain medication.  The assessment was chronic pain syndrome.

A letter dated December 2001 from Dr. L.Y. reflects that the 
appellant has chronic back pain.

In an October 2003 statement, the appellant reported that he 
has had increased back pain that no longer responded to pain 
medications and that he was now unable to engage in 
recreational activities, such as, bowling and golfing.

In January 2004, VA treatment records for the period November 
2001 to January 2004 were received.  These records show 
continued complaints of low back pain, treated with morphine, 
and use of a cane.  December 2001 and September 2002 
diagnoses include failed back syndrome, status post L4-5 
fusion, and narcotic dependency.  A March 2003 diagnosis 
included severe chronic pain syndrome of the back.

In February 2004, a VA spine examination was conducted.  The 
appellant complained of a dull ache and pain going down the 
left lower extremity, treated with morphine sulphate.  He 
walked with a cane.  The appellant reported that he could 
perform the activities of daily living, i.e. grooming, 
toileting, bathing.  His wife performed driving activities.  
The appellant refused to perform range of motion testing due 
to pain.  Objectively, the appellant had weakness and 
tenderness on palpation.  There was no atrophy, ankylosis, or 
fixed deformity.  Sensory examination appeared intact, except 
that reflexes could not be elicited.  The Lasegue's sign on 
the left side was positive.  Waddell sign was negative.  
Intervertebral disc syndrome at L4-5 and L5-S1, with evidence 
of sciatic nerve involvement on the left side was noted.  X-
ray showed lumbarization of S1 with degenerative changes at 
L5-S1.  The diagnoses were status post discectomy L4-5, 
degenerative joint disease at L5-S1, and moderate to severe 
degenerative joint disease at facet L5-S1.

In February 2004, VA electrodiagnostic testing showed no 
evidence of neuropathy, myopathy, or radiculopathy.
At an April 2004 videoconference hearing, the appellant 
reported increased back symptomatology described as moderate 
to severe low back pain and shooting pain down the left leg, 
alleviated some by lying down and medication.  See Transcript 
at 8.  He noted using a cane and having been issued a back 
brace, or corsette, from VA.  The appellant reported that he 
had not taken his morphine medication prior to the recent VA 
examination in February 2004 because he did not want to mask 
the symptoms.  See Transcript at 12.

In June 2005, VA treatment records for the period of November 
2001 to June 2005 were received.  A July 2004 VA x-ray study 
of the lumbosacral spine showed limited and abnormal lumbar 
spine with findings consistent for degenerative disc disease.

In July 2005, private medical records from Red Rock Pahrump 
Medical Center were received.  These records show an 
assessment for spinal stenosis in January 2004.

In August 2005, private hospital records dated December 2003 
from St. Rose Dominican Hospital were received.  These 
records show diagnoses to include history of chronic back 
pain treated with morphine.

In December 2006, a VA orthopedic examination was conducted.  
The appellant complained of constant "achiness and radiating 
[pain] to the leg."  The intensity on average was 5 of 10, 
and symptoms were said to "wax and wane and increase in 
intensity."  The appellant reported flare-ups 4 times a year 
lasting 4 to 5 days with pain measuring 10 of 10.  During 
flare-ups, the appellant said that his physician tells him to 
"rest in bed."  Associated symptoms were noted as weakness 
and numbness radiating to mainly the left leg, without bowel 
or bladder involvement.  The appellant used a cane to 
ambulate and could walk about 3 blocks before needing a 30 to 
60 minutes rest period.  Functionally, the appellant was 
noted to drive unrestrictedly; his recreational activities 
were limited to the semi-sedentary level.  The appellant 
reported that his back condition was aggravated by repetitive 
bending/lifting, prolonged standing, and carrying.  He 
further reported problems dressing.  The examiner noted that 
the appellant also had diabetic neuropathy affecting the 
sensation to the lower extremities.  Objectively, the 
appellant walked with a limp, and he could not toe-and-heel 
walk due to both back and knee pain.  On range of motion 
testing, there was 60 degrees of flexion, 20 degrees of 
extension, 30 degrees of bilateral flexion, and 30 degrees of 
bilateral rotation.  There were complaints of pain and 
discomfort throughout the range of motion testing, and 
increased pain with repetitive motion, with a loss of 10 
degrees of forward flexion after repetitive activity.  Muscle 
spasm and guarding increased to a very mild degree during 
repetitive movement.  There was localized tenderness, but no 
fixed deformity or postural abnormalities of any 
significance.   Neurological examination revealed diminished 
sensory perception to light touch and glove-type 
hypoesthesia.  Motor examination revealed no atrophy or leg 
length discrepancy; motor strength was +5 bilaterally.  
Achilles reflexes were diminished.  Straight leg raises were 
negative bilaterally.  The examiner commented as follows:

[The] Veteran's "symptomatology indicates 
a radiculitis; however, there was no 
significant motor weakness or 
radiculopathy due to spinal impingement.  
Veteran states that he has been diagnosed 
has [sic] having a diabetic neuropathy 
affecting the sensory perception to the 
lower extremities."

Status postoperative laminectomy on the lumbosacral spine 
superimposed on osteoarthritis, with residuals, was 
diagnosed.  The examiner indicated that (1) repetitive 
movement of the thoracolumbar spine caused an additional 10 
degree loss of flexion, (2) function was additionally 
impacted by pain following repetitive use, and (3) pain 
caused the major functional impact.



Analysis

The appellant's service-connected low back disability is 
rated as 20 percent disabling under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (2002).

Substantive changes were made twice to the portion of the 
Rating Schedule that addresses spine disease, including 
intervertebral disc syndrome, DC 5293.  See 67 Fed. Reg. 
54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  These changes became effective on September 
23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 
5243).  These changes became effective on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended, the Board considers both the 
former and the current schedular criteria but, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the liberalizing change.  See VAOPGCPREC 7- 2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the appellant was provided notice of the 
revised regulations in the Board's December 2004 remand 
decision.  Therefore, the Board may proceed with a decision 
on the merits of the claim, with consideration of the 
original and revised regulations, without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered entitlement to an increased 
evaluation under old DC 5293, effective prior to September 
23, 2002, which rates intervertebral disc syndrome.  Moderate 
recurring attacks of intervertebral disc syndrome warrant a 
20 percent evaluation; severe recurring attacks with 
intermittent relief warrant a 40 percent evaluation.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

In weighing the evidence of record, the Board concludes that 
the condition has not materially changed during the appeal 
period and that a uniform 40 percent evaluation for recurring 
attacks of severe intervertebral disc syndrome with 
intermittent relief is warranted.  See Hart, supra.  Service-
connected low back disability is currently manifested by 
complaints of constant low back pain radiating into the left 
leg, aggravated by repetitive movement, and flare-ups 
occurring 4 times a year lasting 4 to 5 days, with objective 
findings for limitation of motion, pain on range of motion 
testing, osteoarthritis, and degenerative disc disease of the 
lumbosacral spine.  In view of the above, the Board believes 
that the symptomatology more closely approximates the 
criteria for a 40 percent disability evaluation for severe 
intervertebral disc syndrome under Diagnostic Code 5293.

However, the schedular criteria for a 60 percent evaluation 
for intervertebral disc syndrome are not met under the old 
rating schedule.  The appellant complained of pain shooting 
down the left leg and reflexion could not be elicited on VA 
examination in February 2004.  Sensory examination otherwise 
appeared intact, but the examiner noted evidence of sciatic 
nerve involvement.  However, subsequent VA electrodiagnostic 
findings dated February 2004 showed no evidence of 
neuropathy, myopathy, or radiculopathy.  Similarly, while the 
appellant reported radiculitis, sciatic-like symptoms, on VA 
examination in December 2006, no radiculopathy due to spinal 
impingement was found.  The examiner noted that the appellant 
reported that his neurological symptoms of the lower 
extremities had been attributed to his diabetic neuropathy.  
Reflexes were diminished but apparently present.  The 
February 2004 VA examination finding for sciatic nerve 
involvement has diminished probative value when considered in 
the context of the subsequent VA testing and medical 
examination of record.  As such, in view of the VA 
electrodiagnostic findings dated February 2004 and the 
December 2006 finding for no radiculopathy, the Board finds 
that persistent symptoms compatible with sciatic neuropathy 
are not shown.

Also, the evidence of record shows that, on VA's examination 
in July 2000, clinical findings were negative for muscle 
spasms, abnormal dermatomal patterns, and absent ankle 
reflexes bilaterally.  Private and VA treatment records are 
similarly silent for demonstrable muscle spasm or absent 
ankle jerks or other neurological findings appropriate to the 
site of the diseased disc.  On recent VA examination in 
December 2006, muscle spasm and guarding were noted to 
increase only very mildly during repetitive movement.

Accordingly, in view of the above, the Board finds that the 
criteria for a 60 percent evaluation based on pronounced 
intervertebral disc syndrome is not warranted.

Similarly, the criteria for a 60 percent evaluation based on 
the new rating formula for intervertebral disc syndrome are 
not met as reliable evidence has not been presented showing 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a (Note (1) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.).  Here, the appellant reported, on the December 
2006 VA examination, that his symptoms waxed and waned, and 
that he had flare-ups 4 times a year for a period of 4 to 5 
days.  Neither the appellant's statements nor the treatment 
reports of record support the frequency required for a 60 
percent evaluation.  Additionally, although the appellant 
reports that he was told by his physician to "rest in bed," 
the objective medical records contain no documentary showing 
of bed rest prescribed by a physician or treatment by a 
physician for episodes having a total duration of at least 6 
weeks during a 12 month period.

The criteria in effect from September 2002 to September 2003 
also provided for orthopedic and neurological manifestations 
to be rated separately.  DC 5292 provided a maximum 40 
percent rating for severe limitation of motion of the lumbar 
spine, and DC 5295 provided a maximum 40 percent rating for 
severe lumbosacral strain.  Thus, an increased rating could 
by assigned only if neurological manifestations warrant a 
separate compensable rating.  38 C.F.R. § 4.124a, DC 8520 
provides a 10 percent rating for mild incomplete paralysis of 
the sciatic nerve and a 20 percent rating for moderate 
incomplete paralysis of the sciatic nerve.  Here, 
examinations have not shown any significant motor or strength 
impairment or muscle atrophy.  Ankle reflexes are diminished; 
electrodiagnostic studies in February 2004 showed no 
radiculopathy, and the examiner in December 2006 indicated no 
significant radiculopathy.  Consequently, the Board concludes 
that a compensable rating based on neurological 
manifestations due to the veteran's service-connected back 
disability is not warranted.

With regard to the criteria in effect after September 2003, 
the criteria for a higher rating based on incapacitating 
episodes remained the same, and, as explained above, an 
increase based on such criteria is not warranted.  A rating 
of 40 percent under the general formula for rating diseases 
and injuries of the spine, DCs 5235 to 5243, contemplates 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  
The next higher rating of 50 percent is warranted where there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
Clearly, ankylosis, or immobility, of the spine is not shown 
here, and there is no basis for the assignment of a higher 
rating.  As explained above, a separate rating based on 
objective neurological abnormalities is also not warranted.  
See 38 C.F.R. § 4.71a, Note (1) (2007). 

The Board has considered all other applicable diagnostic 
codes in effect prior to September 23, 2002, to determine 
whether a higher disability evaluation is warranted for any 
period.  However, the appellant was never diagnosed with 
fracture of the vertebra, nor does the medical evidence show 
he had ankylosis of any portion of his spine.  Therefore, 38 
C.F.R. § 4.71a, DCs 5285-5289 (2002) are not for application.

Diagnostic Codes 5292 and 5295 provide a maximum 40 percent 
disability evaluation for based on severe limitation of 
motion and severe lumbosacral strain, respectively.  
Therefore, as an increase above the 40 percent disability 
level is not available under these codes, a discussion of the 
criteria is not warranted.



Functional Impairment Due to Pain.

A review of the evidence shows additional limitation of 
function due to pain.  The appellant's range of flexion was 
between 45 and 55 degrees, and extension was between 5 and 8 
degrees, on VA examination in July 2000.  The examiner stated 
that there was functional limitation to 15 percent due to 
pain, fatigue, weakness, or lack or endurance following 
repetitive use or during flare-ups.  The appellant's private 
physician, Dr. L.Y., reported in June and December 2001 that 
he treated the appellant for chronic back pain and VA 
treatment records reflect complaints of chronic pain with 
multiple assessments for chronic pain syndrome.  The 
appellant refused to perform range of motion testing in 
February 2004 due to pain, but weakness was noted.  Range of 
motion testing on VA examination in August 2005 showed 60 
degrees of flexion and 30 degrees of motion in all other 
planes.  There were complaints of pain and discomfort 
throughout the range of motion testing.  The examiner noted 
that there was a 10 degree loss of flexion with repetitive 
activity with mildly increased muscle spasm and guarding.  
Other medical records and the appellant's sworn testimony 
reflect that the range of motion is affected by pain.  

Additionally, medical records show that, in October 2003, the 
appellant reported he could no longer engage in recreational 
activities.  Statements from the appellant and these records 
further show that the appellant walked with the aid of cane 
and took morphine for pain relief.

The Board has considered the appellant's functional loss due 
to pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
appellant's disability.  DeLuca v. Brown, 8 Vet. App. 202, 
207-8 (1995).  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the Board finds 
that the effects of pain reasonably shown to be due to the 
service-connected low back disability are contemplated in the 
40 percent rating awarded at this time.  There is no 
indication that pain or any other impairment, due to 
disability of the spine, has caused functional loss greater 
than that contemplated by the 40 percent evaluation assigned; 
any additional functional impairment is not tantamount to, 
nor does it more nearly reflect, ankylosis of the spine. 38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.


ORDER

Service connection for hypertension is denied.

A 40 percent evaluation for a herniated disc, status post L5-
L6 left hemi-laminectomy and diskectomy, is granted subject 
to the laws and regulation governing the award of monetary 
benefits.


REMAND

The appellant seeks an increased evaluation for a torn 
lateral meniscus of the right knee, postoperative, with 
internal derangement and pain secondary to osteoarthritis.  
At his December 2006 VA examination for the spine, the 
appellant reported that he had a total knee arthroplasty in 
October 2006.  The medical records associated with this 
surgery and since December 2005 are not associated with the 
claims folders.  VA's duty to assist obligations requires 
that VA obtain and/or request all VA and private medical 
records pertaining to the right knee disability.

Additionally, the Board notes that the June 2007 Supplemental 
Statement of the Case shows that the appellant's right knee 
disability was evaluated as 20 percent disabling, as 
indicated on the title page of this decision; but a June 2007 
rating sheet shows that a temporary total rating (100 
percent) was awarded from October 5, 2006 and that a 30 
percent evaluation was assigned from December 1, 2007.  
Neither a rating decision nor a Supplemental Statement of the 
Case shows that an increase to 30 percent evaluation was 
awarded for right knee disability.  The RO should clarify 
this matter for the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA treatment 
records dated from December 2005, 
including all records associated with 
right knee replacement surgery; the RO 
should also request that the appellant 
indicate whether he obtained any private 
medical care for the right knee since 
December 2005.  If yes, these records 
should be requested after procuring the 
necessary release.

2.  The RO should clarify for the record 
whether an increased evaluation for right 
knee disability was awarded by the RO and 
associate with the claims folder all 
appropriate rating decisions if an 
increased evaluation was in fact awarded.

3  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


